         Case 2:20-cv-00258-MVL Document 30 Filed 08/13/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 PHILLIP SMITH #384287                                              CIVIL ACTION
 VERSUS                                                             NO. 20-258
 DARREL VANNOY, WARDEN                                              SECTION “S”(1)


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and petitioner’s objection to the

Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that Phillip Smith’s petition for issuance of a writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254 be DENIED and DISMISSED WITH PREJUDICE.

              New Orleans, Louisiana, this 12th
                                           ____ day of _________________________,
                                                                   August         2021.



                                                    ____________________________________
                                                         MARY ANN VIAL LEMMON
                                                       UNITED STATES DISTRICT JUDGE
